 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 United States of America,                                  Case No.: 2:14-cr-00364-JAD

 4          Plaintiff                                 Order Placing Defendant in the Residential
                                                                   Reentry Center
 5 v.

 6 Clifford James Schuett,

 7          Defendant

 8

 9         This Court held a hearing for Revocation of Supervised Release in this matter on October

10 18, 2019. At that hearing, the Court modified the conditions of supervision, ordering that

11 offender Clifford James Schuett reside in the Residential Reentry Center for a term of up to 120

12 days. The Court further ordered that offender Schuett shall not be required to pay any costs of

13 that placement. This order is issued to facilitate the administrative processes for that placement.

14                                               ORDER

15         IT IS HEREBY ORDERED that offender Clifford James Schuett must comply with the

16 following special condition of supervision:

17         Residential Reentry Center. You must reside at a residential reentry center for a term of

18 up to 120 days at the discretion of the probation officer. You must follow the rules and

19 regulations of the center. Subsistence fees for the center are waived.

20         ORDERED this 18th day of October 2019.

21

22                                               ________________________________
                                                 JENNIFER A. DORSEY
23                                               UNITED STATES DISTRICT JUDGE
